Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claims 39, 42, 45, 51, 56-57, 59, 67, 76, 80 and 82-85 are pending. 

Claims 82-84 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 39, 42, 45, 51, 56-57, 59, 67, 76, 80 and 85, drawn to a conjugated immunoglobulin that read on (1) Z-Gln-Gly-BCN as the species of acyl donor substrate of formula I, (2) BCN as a particular reactive species X, (3) a chemotherapeutic agent as the species of therapeutic agent, (4) an immunoglobulin having less than 13 amino acid residues after the C-terminal lysine as a species of immunoglobulin, (5) TgGas the species of a particular immunoglobulin and (6) the immunoglobulin and the functional agent binding the same antigen, are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/269,138, filed December 18, 2015, is acknowledged. 

Rejections Withdrawn
The rejection of claims 44, 50 and 85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). second paragraph is withdrawn in light of the claims amendment. 
	The written description and enablement rejections of claims 39, 42, 44-45, 50-51, 56-57, 59, 67, 76, 80 and 85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment and Examiner’s amendment set forth below. 

Rejoinder
Claims 39, 42, 45, 51, 56-57, 59, 67, 76, 80 and 85 are allowable. The restriction requirement between Groups I and III as set forth in the Office action mailed on January 7, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 82-84 directed to a method of making the allowable product no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims, directed to nucleic acid, plasmid, host cell remain withdrawn from consideration because they are distinct product and do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure 

Authorization for this examiner’s amendment was given in a telephone interview with Marcie B. Clarke on May 20, 2021.

In the claims:
Claim 42, line 1, “wherein the immunoglobulin comprises one amino acid residue after the K447, and” has been deleted. 
Claim 57, line 3, “an antibiotic, a small molecule, nucleic acid, or a polypeptide,” has been changed to -- or an antibiotic, --  
Claim 80, line 1, “pharmaceutical” has been deleted. 

Conclusion
Claims 39, 42, 45, 51, 56-57, 59, 67, 76, 80 and 82-85 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644